Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-19 allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with attorney Joseph Su received on 03/25/20202.

	The current version of the claims are being replaced as follows:
1. (currently amended) An information processing apparatus comprising
	a memory, storing a program; and
    a processor, configured to execute a plurality of modules in the program stored in the memory, the plurality of modules comprises:
    a conversation presentation module that presents conversation contents in a conversation, which is performed by a plurality of persons, in time series;
	a request module that receives a request;
avoided to be presented in a case where the number of persons in the conversation is less than a predetermined number; and
	a shifting module that shifts a screen of a user terminal so as to be capable of presenting [[a]] at least one of the conversation contents included in a message region before or after the request is made, in a case where the response is made,
wherein the shifting module that shifts the screen of the user terminal so as to be capable of presenting the at least one of the conversation contents comprises
presenting the at least one of the conversation contents on the screen according to a smaller time interval selected from a first time interval and a second time interval, 
the first time interval is between a time that the conversation contents immediately before the request is presented by the urging presentation module and the time when the request module receives the request , and
the second time interval is between a time that  the conversation contents immediately after the request is presented by the urging presentation module and the time when the request module receives the request .

2. (Previously presented) The information processing apparatus according to claim 1,
	wherein the shifting module performs the shift in a case where the number of persons performing the conversation is equal to or greater than a predetermined number of persons.


	wherein the shifting module performs the shift in a case where the conversation is performed by three or more persons.

4. (Previously presented) The information processing apparatus according to claim 1,
	wherein in a case where there are a plurality of requests, the urging presentation module presents the requests in accordance with degrees of importance of the requests.

5. (Previously presented) The information processing apparatus according to claim 4,
	wherein the urging presentation module increases the degree of importance of the request in a case where the response to the request is referred to by a person other than a person having made the request.

6. (currently amended) The information processing apparatus according to claim 5,
	wherein the urging presentation module increases the degree of importance of the request in a case where there is a [[large]]predetermined number of persons having made reference.

7. (currently amended) The information processing apparatus according to claim 4,
	wherein the urging presentation module increases the degree of importance of the request in a case where there is a [[large]]predetermined number of times of reference of the response to the request.

	wherein the urging presentation module increases the degree of importance of the request in a case where a response is made and a user having made the request is in the vicinity of a user having made the response.

9. (Previously presented) The information processing apparatus according to claim 8,
	wherein the urging presentation module detects a position of the user having made the request and a position of the user having made the response, and determines the degree of importance in accordance with a distance between the users.
	10. (Previously presented) The information processing apparatus according to claim 9,
	wherein the urging presentation module determines the degree of importance based on the distance in a case where the distance is equal to or less than a predetermined value.

11. (Previously presented) The information processing apparatus according to claim 1,
	wherein in a case where there are a plurality of users making a response to the request and the user has made a response, the urging presentation module reduces and presents a degree of importance of the request in the user who has not made a response.

12. (Previously presented) The information processing apparatus according to claim 11,


13. (Previously presented) The information processing apparatus according to claim 1,
	wherein the shifting module does not shift the screen until the response is made.

14. (Previously presented) The information processing apparatus according to claim 1,
	wherein in a case where there are a plurality of conversation groups, the urging presentation module also presents a request in a conversation in a second group different from a first group performing a current conversation.

15. (Previously presented) The information processing apparatus according to claim 14,
	wherein in a case where a response to the request in the conversation in the second group is made, the shifting module performs a shift to a screen presenting the conversation in the second group.

16. (Previously presented) The information processing apparatus according to claim 15,
	wherein the shifting module does not perform a shift to a screen presenting a conversation in another group until a response to the request is made.

17. (Previously presented) The information processing apparatus according to claim 16,


18. (currently amended) A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising:
	presenting conversation contents in a conversation, which is performed by a plurality of persons, in time series;
	receiving a request, wherein the request is [[avoid]]avoided to be presented by an urging presentation module in a case where the number of persons in the conversation is less than a predetermined number;
	presenting urging of a response to the request; and
	shifting a screen of a user terminal so as to be capable of presenting [[a]]at least one of the conversation contents included in a message region before or after the request is made, in a case where the response is made,
wherein the shifting module that shifts the screen of the user terminal so as to be capable of presenting the at least one of the conversation contents comprises
presenting the at least one of the conversation contents on the screen according to a smaller time interval selected from a first time interval and a second time interval,
the first time interval is between a time that the conversation contents immediately before the request is presented by the urging presentation module and the time when a request module receives the request, and
the second time interval is between a time that the conversation contents immediately after the request is presented by the urging presentation module and the time when a request module receives the request.

19. (currently amended) An information processing apparatus method 
comprising:
	presenting conversation contents in a conversation, which is performed by a plurality of persons, in time series;
	receiving a request, wherein the request is [[avoid]]avoided to be presented by an urging presentation module in a case where the number of persons in the conversation is less than a predetermined number;
	presenting urging of a response to the request; and
	shifting a screen of a user terminal so as to be capable of presenting [[a]]at least one of the conversation contents included in a message region before or after the request is made, in a case where the response is made, 
wherein the shifting module that shifts the screen of the user terminal so as to be capable of presenting the at least one of the conversation contents comprises
presenting the at least one of the conversation contents on the screen according to a smaller time interval selected from a first time interval and a second time interval,
the first time interval is between a time that the conversation contents immediately before the request is presented by the urging presentation module and the time when a request module receives the request, and
the second time interval is between a time that the conversation contents immediately after the request is presented by the urging presentation module and the time when a request module receives the request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.T./Examiner, Art Unit 2171                 

                                                                                                                                                                                       /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171